Criminal prosecutions tried upon indictments charging the defendant (1) with having and keeping in his possession spirituous or vinous liquors for the purpose of sale (C. S., 3379) and with transporting the same (C. S., 3411(b), and (2) with resisting an officer in violation of C. S., 4378.
From an adverse verdict on both indictments, and judgments of eighteen months on the roads on each indictment, to run concurrently, the defendant appeals, assigning errors.
A careful examination of the records reveals no reversible error committed on trial. The cases are simple and involve no new question of law. It would serve no useful purpose to set out the evidence.
No error.
 *Page 1